NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                         ANGELIQUE B., Appellant,

                                        v.

     DEPARTMENT OF CHILD SAFETY, P.B., M.S., A.S., Appellees.

                             No. 1 CA-JV 15-0011
                              FILED 7-30-2015


           Appeal from the Superior Court in Maricopa County
                             No. JD22468
               The Honorable Susanna C. Pineda, Judge

                                  AFFIRMED


                                   COUNSEL

Law Office of Anne M. Williams, P.C., Mesa
By Anne M. Williams
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Laura J. Huff
Counsel for Appellee State of Arizona
                        ANGELIQUE B. v. DCS, et al.
                          Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Maurice Portley delivered the decision of the Court, in
which Judge John C. Gemmill and Judge Michael J. Brown joined.


P O R T L E Y, Judge:

¶1            Angelique B. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her three minor children, P.B., M.S., and
A.S.1 She contends the court erred by finding that termination was in the
children’s best interests. Because we discern no abuse of discretion, we
affirm.

             FACTS2 AND PROCEDURAL BACKGROUND

¶2            The Department of Child Safety3 received two anonymous
hotline reports about Mother and her three biological children, P.B., M.S.,
and A.S. The first report was made on August 3, 2012, and asserted they
were living in a filthy home, filled with dog feces and urine, and they lacked
adequate food. The Department later learned that police officers went to
the house that day because they suspected the occupants were selling
drugs. The second report was made a few weeks later, and described that
although Mother had given M.S. and A.S. to their paternal grandmother
(“Grandmother”) to get them out of the inappropriate home and to keep
them away from her abusive brother, Mother took them back after arguing
with Grandmother.

¶3           The Department subsequently began an investigation and
discovered that Mother’s boyfriend had physically abused her and the
children. The Department also learned that Mother was unemployed, had
no source of income, and lacked stable housing. The Department asked
Mother to attend a team decision making meeting, but when she failed to


1 Neither father is a party to this appeal.
2 We view the facts in the light most favorable to upholding the juvenile
court’s ruling. Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 376,
¶ 13, 231 P.3d 377, 380 (App. 2010).
3 The Department of Child Safety has replaced the Arizona Department of

Economic Security. See S.B. 1001, 51st Leg., 2d Spec. Sess. (Ariz. 2014). We
will refer to the agency as “the Department.”


                                      2
                      ANGELIQUE B. v. DCS, et al.
                        Decision of the Court

attend the meeting, the children were removed from her care and a
dependency petition was filed.

¶4           The juvenile court subsequently found the children
dependent and set the case plan as family reunification. Over the next two
years, the Department offered Mother random drug testing, four referrals
for substance abuse treatment, a parent aide, supervised visits, a
psychological consultation, dialectical behavior therapy counseling, and
transportation.

¶5           Mother       tested   positive for   amphetamine      and
methamphetamine in February 2013. Although she participated in
substance abuse treatment from March 2013 to August 2013, she relapsed,
and in July and August 2013 tested positive for amphetamine and
methamphetamine. Mother also failed to participate in counseling and to
attempt to obtain stable housing or employment.

¶6            The Department moved to change the case plan to severance
and adoption at a review hearing in November 2013. After the court
granted the motion, the Department filed a motion to terminate Mother’s
parental rights alleging substance abuse and fifteen months out-of-home
placement grounds under Arizona Revised Statutes (“A.R.S.”) sections
8-533(B)(3) and (B)(8)(c).4

¶7            Mother, who continued to test positive for amphetamine and
methamphetamine,5 failed to appear for the termination hearing on
September 12, 2014, and, despite the fact that the hearing was continued
over the Department’s objection until November 18, 2014, she still did not
appear.6 The juvenile court took evidence and, at the conclusion of the
hearing, terminated Mother’s parental rights to the three children on the
grounds alleged and found that the termination was in the children’s best
interests. The court subsequently signed and filed the written findings of
fact and conclusions of law based on the court’s oral pronouncements.




4 We cite the current versions of statutes unless otherwise noted.
5 By the time the case plan was changed, Mother was only participating in
visits with the children.
6 Mother had notice and signed a Form 3 Notice to Parent in Termination

Action, and was present when the September 12 termination hearing was
scheduled. She did not seek to excuse or explain her absence.



                                    3
                        ANGELIQUE B. v. DCS, et al.
                          Decision of the Court

¶8            Mother filed a notice of appeal. We have jurisdiction under
A.R.S. §§ 8-235, 12-120.21(A)(1), and -2101(A)(1).

                                DISCUSSION

¶9            Mother argues that the juvenile court erred by finding that
termination of her parental rights was in the best interests of her children.7
We will affirm the juvenile court’s ruling unless it is clearly erroneous;
namely, that there is no reasonable evidence to support the factual findings
upon which it is based. Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278,
¶ 4, 53 P.3d 203, 205 (App. 2002).

¶10           A best interests determination must be supported by a
preponderance of the evidence. See Kent K. v. Bobby M., 210 Ariz. 279, 284,
¶ 22, 110 P.3d 1013, 1018 (2005); A.R.S. § 8-533(B). “[A] determination of
the [children’s] best interest must include a finding as to how the [children]
would benefit from a severance or be harmed by the continuation of the
relationship.” Raymond F. v. Ariz. Dep’t of Econ. Sec., 224 Ariz. 373, 379, ¶ 30,
231 P.3d 377, 383 (App. 2010) (internal citations and quotation marks
omitted). The juvenile court can also consider whether: (1) an adoptive
placement is immediately available; (2) the existing placement is meeting
the needs of the child; and (3) the children are adoptable. Id.

¶11            Mother contends that the evidence was insufficient to support
a best interests finding because “[n]one of the children [were] in adoptive
homes, and no adoptive homes have been identified despite the fact that
the children have been in out-of-home placements for over two years.” A
“specific adoption plan” is not, however, a prerequisite to termination; the
juvenile court may rely on evidence that a child is adoptable and the
existing placement is meeting the child’s needs. Bobby G. v. Ariz. Dep’t of
Econ. Sec., 219 Ariz. 506, 511, 200 P.3d 1003, 1008 (App. 2008).

¶12           Here, the Department presented evidence that all three
children would benefit from severance and would be harmed if returned to
Mother. The case manager testified that Mother had moved three or four
times during the course of the dependency, demonstrating her instability.
She further testified that Mother had had only a four-month period of
sobriety over the prior twenty-seven months that the children had been in
the Department’s custody. And she stated that Mother was possibly still in
a relationship with the boyfriend who had abused the children and was also


7Because Mother does not challenge the statutory basis for terminating her
parental rights, we affirm those findings.


                                       4
                       ANGELIQUE B. v. DCS, et al.
                         Decision of the Court

using methamphetamine and marijuana. The case manager testified that
the children were adoptable and would benefit from the termination of
Mother’s parental rights.

¶13           The children’s guardian ad litem (“GAL”) filed a report that
the court considered, describing that the children were doing well in their
foster placements and that their educational, medical, and dental needs
were all being met. She informed the court that M.S. was in a potential
permanent placement, and P.B. wanted Mother’s parental rights to be
terminated.8 The GAL’s report concluded by opining that permanency was
in the children’s best interests and it could be achieved by terminating
Mother’s parental rights.

¶14           The evidence, as a result, supports the juvenile court’s finding
that termination was in the children’s best interests because “the children
are adoptable” and “[t]heir needs are being met in foster homes.”
Therefore, the court did not err.

                              CONCLUSION

¶15          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to P.B., M.S., and A.S.




                                    :RT




8An earlier report indicated that P.B. wanted to be adopted by his foster
parents.


                                      5